Opinion of
the Court.
IT is assigned for error, that the declaration does not make profert of the assignment of the writing obligatory on which the suit is founded; does not show whether the alleged assignment was by writing or parol, or how the assignment was made. These objections might have availed the party, if he had, in proper time, taken advantage of them by special demurrer; but appear to this court to be defects in form only, which could not have been taken advantage of by general demurrer, and much less ought they to be regarded in this court, after an inquiry of damages has been awarded, and judgment rendered in the court below without objection.—Judgment affirmed.